Citation Nr: 1013164	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-38 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an effective date prior to March 21, 2002, 
for a 20 percent rating for gun shot wound (GSW) perforation 
of Muscle Group (MG) VIII, to include whether there was 
clear and unmistakable error (CUE) in an April 1946 decision 
assigning a 10 percent rating for these GSW residuals.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to March 
1946, including honorable service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

At his hearing, the Veteran testified that he did not 
receive disability checks for his service-connected GSW 
residuals from 1946 to 1983.  The Board does not have 
jurisdiction over this matter and it is referred to the AOJ 
for any appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran did not appeal the April 1946, September 
1947, or May 2002 rating decisions, and as such, they became 
final.  

3.  Upon application in November 2005, the Veteran sought an 
effective date earlier than March 21, 2002, for the 20 
percent rating awarded for his GSW residuals of the left 
forearm.  

4.  Reasonable minds could differ as to whether the 
Veteran's GSW residuals of the left forearm were moderate in 
nature at the time of the April 1946 rating decision.  


CONCLUSIONS OF LAW

1.  The criteria for a finding of CUE in the April 1946 
rating decision have not been met.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. §§ 3.105 (2009).

 2.  The criteria for an effective date prior to March 21, 
2002, for the award of a 20 percent rating for service-
connected GSW residuals of the left forearm have not been 
met.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 
3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009), is not applicable to 
claims of clear and unmistakable error, because such claims 
are not conventional appeals, but rather are requests for 
revision of previous decisions.  See Parker v. Principi, 15 
Vet. App. 407, 412 (2002) (regarding clear and unmistakable 
error claim as to a prior final RO decision); Juarez v. 
Principi, 16 Vet. App. 518, 521 (2002) (citing Parker as 
"holding VCAA inapplicable to claim that RO decision 
contained CUE").

Additionally, inasmuch as the Veteran is asserting a claim 
for an earlier effective date based on the general legal 
provisions governing assignment of effective dates and not 
on the basis of CUE, the Board finds that the provisions of 
the (VCAA), are also not applicable because adjudication of 
such a claim turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002).  As will be 
explained in the analysis below, assertion of such a claim 
in the instant case represents, as a matter of law, an 
impermissible "freestanding" claim for an earlier effective 
date.  The VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The Board therefore finds that any deficiency in 
VA's VCAA notice or development action in relation to the 
Veteran's earlier effective date claim is harmless error.

The Veteran essentially is requesting a 20 percent rating 
for his service-connected GSW residuals from April 1946, and 
contends that the April 1946 rating decision was clearly and 
unmistakably erroneous.  He also contends that the improper 
diagnostic code was used to rate his disability.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are 
set forth in 38 U.S.C.A. § 5110.  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

There are two statutory exceptions to the finality of an 
unappealed RO decision, (1) reopening the claim upon the 
receipt of new and material evidence, see 38 U.S.C.A. § 
5108; and (2) revision based upon a showing of CUE, see 38 
U.S.C.A. § 5109A; Tetro v. Gober, 14 Vet. App. 100, 109 
(2000).  A reversal or revision of prior decisions due to 
CUE is considered a collateral attack on a prior decision, 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001), which 
asserts an incorrect application of law or fact, Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994).  Such an error must have 
occurred on the record "as it existed at the time of the 
disputed adjudication." Id.  Contrary to a finding of CUE, 
if a claim is allowed after it is reopened on the basis of 
new and material evidence the effective date may not 
antedate the date of receipt of the reopened claim.  38 
C.F.R. § 3.400(r).

If a rating decision is not timely appealed, it becomes 
final based on the evidence of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).

Previous determinations, which are final and binding, will 
be accepted as correct in the absence of CUE.  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

Only a request for revision premised on CUE could result in 
the assignment of an effective date earlier than that 
assigned by a final decision.  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  A 
successful claim for CUE requires a showing that the error 
was "outcome determinative."  See Bustos v. West, 179 F.3d. 
1378, 1381 (Fed. Cir. 1999).  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

By way of background, the Veteran was initially awarded 
service connection for left forearm GSW residuals in April 
1946 and was awarded a 10 percent rating under the rating 
criteria for MG VI (Diagnostic Code 5306).  The Veteran's 
injury was to his non-dominant left forearm.  The Veteran 
did not appeal this rating.  

MG VI is involved with the extension of the elbow-long head 
of triceps is stabilizer of the shoulder joint and the 
extensor muscles of the elbow (triceps and anoconeus).  
Under this code, the muscle injury to the non-dominant arm 
is noncompensable for slight residuals, 10 percent for 
moderate residuals, 20 percent for moderately severe 
residuals, and 30 percent for severe residuals.  See 
Schedule for Rating Disabilities, 1945 Edition.  

In a September 1947 rating decision, the Veteran's 10 
percent rating for his service-connected GSW residuals to 
the left forearm was continued, but the diagnostic code 
under which it was rated was changed to Diagnostic Code 5308 
for injury to MG VIII.  The Veteran did not appeal this 
rating either.  

MG VIII covers muscles arising mainly from the external 
condyle of the humerus and involves the extensors of the 
carpus, fingers, and thumb.  The function involved is the 
extension of the wrist, fingers and thumb, and abduction of 
the thumb.  For the non-dominant arm, a slight disability is 
noncompensable, a moderate disability is rated at 10 
percent, a moderately severe disability is rated at 20 
percent, and a severe disability is also rated at 20 
percent.  Id.  

A note to the rating criteria then in effect indicated:

In rating disability from injuries of the 
musculoskeletal system, attention is to be given 
first to the deeper structures injured, bones, 
joints, and nerves.  A compound comminuted 
fracture, for example, with muscle damage from the 
missile, establishes severe muscle injury, and 
there may be additional disability from malunion 
of bone, ankylosis, etc.  The location of foreign 
bodies may establish the extent of penetration and 
consequent damage.  It may not be too readily 
assumed the only one muscle, or group of muscles 
is damaged.  A through and through injury, with 
muscle damage, is always at least a moderate 
injury for each group of muscles damaged.  

At the time of the April 1946 rating decision, the RO based 
its decision on the Veteran's service treatment records 
(STRs).  In November 1944, the Veteran was wounded in action 
while stationed in France, he was noted to have undergone 
debridement for the removal of several loose bone fragments.  
In a note dated in December 1944, the Veteran's wounds were 
noted to be completely healed and the prognosis was good.  
In a January 1945 STR, the Veteran was noted to have a rifle 
GSW with perforation of the left forearm in the distal and 
ulna aspect.  Entry was at the volar surface and exit at the 
dorsal surface.  He was diagnosed as having an incomplete 
compound comminuted fracture on the distal end of the left 
ulna.  

A February 1945 STR notes the Veteran's complaints of 
purulent drainage from the GSW since November 1944.  The 
treating physician indicated that this was consistent with 
osteomyelitis.  In a June 1945 STR, the Veteran was noted to 
have chronic osteomyelitis of the distal ulnar shaft.  He 
was requested to return in two weeks for recheck, and the 
examination was otherwise noted to be normal.  There were no 
further treatment records associated with his left forearm 
GSW.  

Discharge medical examination noted a bullet wound the to 
left wrist, but there were no musculoskeletal defects noted.  
The examination also noted two 2 cm scars on the left lower 
arm that were asymptomatic and nondisabling.  No further 
disability of the left forearm was noted.  

In March 2002, the Veteran requested an increased rating for 
his service-connected left forearm GSW residuals.  In a May 
2002 rating decision, he was awarded a 20 percent rating for 
moderately severe disabling residuals of his GSW.  This was 
following multiple April 2002 VA examinations.  The Veteran 
was notified of this decision, and he did not appeal the 
rating.  

In November 2005, the Veteran requested that an earlier 
effective date be assigned for his service-connected 
residuals of his left forearm GSW residuals.  In January 
2008, the Veteran claimed CUE to the April 1946 rating 
decision.  Both claims were denied in a January 2008 rating 
decision.  

Given the evidence as outlined above, the Board finds that 
the April 1946 rating decision awarding a 10 percent rating 
for GSW residuals of the left forearm are not clearly and 
unmistakably erroneous.  The Board appreciates the Veteran's 
testimony in regards to his symptoms in 1946, but in 
reaching this conclusion, the Board must consider the 
evidence of record at the time of the April 1946 rating 
decision.  The Board has also considered the rating criteria 
extant at the time of the April 1946 rating decision, and 
finds that the 10 percent rating for a moderate injury 
related to the Veteran's GSW residual of the left forearm-
whether under Diagnostic Code 5306 or 5308-is appropriate.  
The use of Diagnostic Code 5306 over 5308, as contended by 
the Veteran, is not outcome determinative to warrant a 
finding of CUE on the basis of the circumstance presented.  

Additionally, the evidence of record at the time of the 
April 1946 rating decision, namely the STRs, shows that the 
Veteran was treated for GSW residuals of the left forearm 
and osteomyelitis.  At discharge, the Veteran was noted to 
have asymptomatic and nondisabling scars in the left forearm 
area and a history of a left arm bullet wound.  There were 
no other residuals noted at the time of discharge, and the 
RO identified his disability as being moderate in nature.  
As such, the Board cannot find a very specific and rare 
error of fact or law as to warrant CUE.  Finally, the Board 
finds reasonable minds could differ as to the severity of 
the Veteran's disability, and there was no error in the 
determination that the Veteran's wounds were moderate.  
Thus, CUE is not established in regards to the April 1946 
rating decision.  

The Board has also considered whether an earlier effective 
date could be granted based on the general legal authority 
governing assignment of effective dates.  Once a rating 
decision has become final, however, a claimant cannot 
challenge the assignment of the effective date of that final 
rating decision by raising "a freestanding claim" for an 
earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 
296, 300 (2006).  Instead, the only way to overcome the 
finality of a decision in regard to receiving an earlier 
effective date is by a request for revision of that final RO 
decision on the basis on clear and unmistakable error.  Id.  
In the instant case, the Veteran did not appeal the April 
1946 decision, which awarded a 10 percent rating for his 
service-connected GSW residuals of the left forearm under 
Diagnostic Code 5306.  He also did not appeal the September 
1947 rating decision continuing the 10 percent rating that 
also changed the Diagnostic Code to 5308, which more 
appropriately covered the affected area of the arm.  
Additionally, the Veteran did not appeal the May 2002 rating 
decision awarding a 20 percent rating for his GSW residuals, 
effective March 21, 2002.  Those decisions, thus, became 
final and the Veteran cannot now raise a freestanding claim 
for an earlier effective date.  Accordingly, CUE is the only 
basis on which the Veteran can claim an earlier effective 
date, and the Veteran's CUE claim pertaining to the April 
1946 rating decision is denied for the reasons noted above.  
Thus, the Veteran is not legally entitled to an earlier 
effective date for the 20 percent rating for service-
connected GSW residuals based on his freestanding claim for 
an earlier effective date.  

In sum, the Veteran's CUE claim regarding the April 1946 
claim is denied, and as such, the Veteran is not legally 
entitled to an effective date prior to March 21, 2002, for 
the 20 percent rating awarded for his service-connected GSW 
residuals of the left forearm pursuant to Rudd.  


ORDER

Entitlement to an effective date prior to May 21, 2002, for 
a 20 percent rating for service-connected GSW residuals of 
the left forearm, including on the basis of clear and 
unmistakable error (CUE) in the April 1946 rating decision 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


